Case 1:19-cv-24050-DPG Document 1 Entered on FLSD Docket 10/01/2019 Page 1 of 15

AO243(Rev.01/15)                                                                                                            Pagt2
                    M OTION UNDER 28U.S.C.j2255TO VACATE,SET ASIDE,OR CORRECT
                                SENTENCE BY A PERSON IN FEDERAL CUSTODY
U nited StatesD istrictCourt Southern                   Districtof Florida Miàmi Division
Name (underwàfcàyouwereconvicudl?                                                          DocketorCaseN0.:

Place ofConfinem ent:                                                     PrisonerNo.:
  Coleman Correctional Co lex-Mediun' Coleman FL                                           14835-104
UNITED STATES 0F AM ERICA                                             M ovant(includenamewderw/l
                                                                                               fcâconvicted)
                                                                HTCHAEL A. SEVFON

                                                      M OTION

          (a)Nameandlocationofcoud whichenteredthejudgmentofconvictionyourechallenging:
           U.S. District Court for the Southern Distrcit of Florida
           Miami Division
           40O North Hiami Avenue
           Miami, FL 32128
          (b)Criminaldocketorc%enumbertifyouknow): 17-2O266-cr-Gayles
          (a)Dateofthejudgmentofconviction(ifyouknow):-40/26/2017                                       -          -
          (b)Dateofsentencing:-40/26/2Q17                                                               ---            -- .
          Length ofsentence: 111
                                                                                    FILED BY                     D.C.
          Natureofcrime(allcounts):
               18 U.
               18 U.s.
                    S.c.
                      C. s
                         Se
                          ect
                           cti
                             io
                              on
                               n11O
                                  O2
                                   28t
                                    9(A)
                                      a)t3)                                                 0C1 0 1 201S
               18 p.s.c.section 1349                                                        Ctyj;LJ)ljyg
                                                                                            S.n.oryuA .v mpi


          (a)W hatwasyourplea? (Checkone)
              (1)NOtguilty - r                    (2)Guilty -K.l              (3)Nolocontendere(no contest)            ..
                                                                                                                             i
                                                                                                                             ,




          (b)lfyouenteredaguiltypleatoonecountorindictment,andanotguiltypleatoanothercountor
          whatdid youplead guilty toand whatdid you plead notguilty to?




    6 Ifyouwenttotrial,whatkindoftrialdidyouhave? (Checkone)                       Jury .-.-1      Judgeonly .X-E
          Did you testify atapretrialhearing,trial,orpost-trialhearing?      Yes     i
                                                                                     :             xo X 1 .. -




    8 Didyouappealfrom thejudgmentofconviction?
      .
                                                                 Yes .         Cat1e X ) t.5-l(Lb
                                                                                       .        .
                                                                               Caee # $' Q e 7r'rG 7
                                                                               Judge             Mag (t-*..T
                                                                               M0t'1 ifp -               Fee pd $ '-'               -
                                                                               Receipt#
Case 1:19-cv-24050-DPG Document 1 Entered on FLSD Docket 10/01/2019 Page 2 of 15

                                                                                                              Page3
AO 243(Rev.01/15)

    9. Ifyou did appeal,answerthefollowing:
         (a) Nameofcourt:                                           N/A                                             -
         (b)Docketorcasenumber(ifyouknow):                          N/A
         (c)Result:                                                 N/A
         (d) Dateofresult(ifyouknowl: --                            N/A                                             -
         (e)Citationtothecase(ifyouknow):               ---         N/A                           -     ---    .
                                                                                                                -



         (9Groundsraised:                                           N/A




         (g)DidyoufileapetitionforcertiorariintheUnitedStatesSupremeCourt?          Yes       :        No X 1
              If$$Yes,''answerthefollowing:
              (1)Docketorcasenumber(ifyouknow): --              - s/A                              -          -.
              (2)Result:                                            N/A

               (3)Dateofresult(ifyouknow):                -         N/A                           - -
               (4)Citationtothecase(ifyouknow):                     N/A
               (5)Groundsraised:                                    N/A




          Otherthan thedirectappealslisted above,haveyou previously filed any othermotions,petitions,crapplications,
          çoncernin thisjud mentofconviction inanycourt?
            Yes        No X .




          lfyouranswertoQuestion 10was'tYes,''givethefollowing information:
          (a) (1)Nameofcourt:                                    x/A                                    ..    ....
              (2)Docketorcasenumber(ifyouknow):                     N/A
              (3)Dateoffiling(ifyouknow):                           sjx

             (4) Natureoftheproceeding:                             s/y                                             .
             (5) Groundsraised:                                     sjh
Case 1:19-cv-24050-DPG Document 1 Entered on FLSD Docket 10/01/2019 Page 3 of 15

AO 243(Rev.01/!5)                                                                                           Page4




            (6) Didyoureceiveahearingwhereevidencewasgivenonyourmotion,petition,orapplication?
                    Yes          No X :
            (7) Result:                               N/A
            (8) Dateofresult(ifyouknow):              s;x
       (b) Ifyou filedanysecondmotion,petition,orapplication,givethesameinformation:
            (1) Nameofcourt:                          N/A
            (2) Docketofcasenumber(ifyouknow):        sjx                                               .


            (3) Dateoffiling(ifyouknow):              N/A
            (4) Natureoftheproceeding:                sjx                                      .


            (5) Groundsraised:
                                                      N/A




            (6) Didyoureceiveahearingwhereevidencewasgivenonyourmotion,petition,orapplication?
                    Yes          No X
            (7) Result:                               N/A
            (8) Dateofresult(ifyouknow):             syx                                   .
        (c) Didyouappealtoafederalarpellatecourthavingjurisdictionovertheactiontaken onyourmotion,petition,
        orapplication?
            (1) Firstpetition:      Yes         No X '
            (2) Secondpetition:     Yes . .. No X '
        (d) Ifyoudidnotappealfrom theactiononanymotion,petition,orapplication,explainbriefly whyyoudidnot:

                                                      N/A


  12. Forthism otion,stateevery ground on which you claim thatyou arebeing held in violation oftheConstitution,
      laws,ortreatiesofthe United States. Attach additionalpagesifyou havemorethan fourgrounds.Statethefacts
      supporting each ground.
Case 1:19-cv-24050-DPG Document 1 Entered on FLSD Docket 10/01/2019 Page 4 of 15

AO 243(Re#.û1/15)                                                                                 Pagt5
GROUND ONE: counsel was ineffective for how the Petitioner was sentenced.

       (a) Supportingfacts(Donotargueorcitelaw.Juststatethespecificfactsthatsupportyourclaim.):
          Counsel was ineffective for allowing the Petitioner to be sentenced under '
     Intended toss, when he should have been sentenced under Actual toss.




        (b)DirectAppealofGroundOne:
           (1) Ifyouappealedfrom thejudgmentofconviction,didyouraisethisissue?
                    Yes           No X
            (2) Ifyoudidnotraisethisissueinyourdirectappeal,explainwhy:
                                                        s/h

        (c) Post-convictionProceedings:
            (1) Didyouraisethisissueinany post-convictionmotion,petition,orapplication?
                    Yes   .   ;   No
            (2) IfyouanswertoQuestion(c)(1)is$tYes,''state:
            Typeofmotionorpetition:                     sjx
            Nameandlocation ofthe courtwherethemotionorpetitionwasfiled:
                                                        N/A -                             -
            Docketorcasenumber(ifyouknow):              xyA                               .        .
            Dateofthecourt'sdecision:                   sjx
            Result(attachacopyofthecourt'sopinionororder,ifavailable):
                                                        s/h
            (3) Didyoureceivtahearingonyourmotion,petition,orapplication?
                    Yes . .       No     '
            (4) Didyouappealfrom thedenialofyourmotionspetition,orapplication?
                    Yes           No     (
            (5) IfyouranswertoQuestion(c)(4)istçYes,''didyouraisetheissueintheappeal?
                    Yes       '   No X :
Case 1:19-cv-24050-DPG Document 1 Entered on FLSD Docket 10/01/2019 Page 5 of 15

AO243(Re#.01/15)                                                                                    Page6
           (6) IfyouranswertoQuestion(c)(4)ist$Yes,''state:N/A
           N ameandlocation ofthe courtwhere theappealwasfiled:
                                                      N/A
           Dockvtorcasenumber(ifyouknow):             N/A                                            .
           Dateofthecourt'sdecision:                  N/A
           Result(attachacopyofthecourt'sopinionororder,ifavailable):
                                                      N/A

           (7) IfyouranswertoQuestion(c)(4)orQuestion(c)(5)isçtNo,''explain whyyoudidnotappealorraiset.
                                                                                                      his
           issue:
                                                      N/A




 GROUND TNVO : counsel was ineffective for not challenqing the warrantless search of
    the residence .
        (a) Supportingfacts(DonotargueorciteIaw.Juststatethespecificfactsthatsupportyourclaim.):
         Counsel was ineffective for not challenging the warrantless search of the
    Petitioner's residence.




        (b)Dired AppealofGroundTwo:
           (1) Ifyouappealedfrom thejudgmentofconviction,didyouraiscthisissue?
                    Yes         No X
                                   . .
                                      '




            (2) lfyoudidnotraisethisissueinyourdirectappeal,explainwhy:
                                                       slx

         (c)Post-convictionProceedings:
            (1) Didy0uraisethisissueinanypost-convictionmotion,petition,orapplication?
                    Yes         No X
Case 1:19-cv-24050-DPG Document 1 Entered on FLSD Docket 10/01/2019 Page 6 of 15

 AO243(Rev.01/15)
                                                                                                                   Pagt7
           (2) IfyouanswertoQuestion (c)(1)is''Yes,''state:N/A
           Typeofmotionorpetition:                    y/A
           Nnm eand location ofthecourtwherethemotion orpetitionwasfiled:
                                                      N/A
           Docketorcasenumber(ifyouknow):             N/A                                                              .


           Dateofthecourt'sdtcision:                  y/A
           Result(attachacopyofthecourt'sopinionororder, ifavailable):
                                                      N/A
           (3) Didyoureceiveahearingonyourmotion, petition,orapplication?
                    Yes   -     No    -h
           (4) Didyouappealfrom thedenialofyourmotion, petition,orapplication?
                  Yes         No X)
           (5) lfyouranswertoQuestion(c)(4)is$EYes,''did you raisethe issuein theappeal?
                    YeS         No X '
                                     - ... .


           (6) IfyouranswertoQuestion(c)(4)is'çYes,''state:N/A
           Nameand location ofthecourtwheretheappealwasfilcd:

                                                       s/x                                        -   -   -

          Docketorcasenumber(ifyouknow):               N/A
          Dateofthecourt'sdecision:                    s;x                                                         .


          Result(attach acopy ofthecourt'sopinionororder, ifavailable):

                                                       slx
          (7) IfyouranswertoQuestion(c)(4)orQuestion(c)(5)is$$No,''explain why you did notappealorraisethis
          issue:
                                                       slx




GROUND THREE: petitioner was
                                promised a plea if he pled auitty . but once he did ,
                                                        -                                      - --

   he did not receive the plea he was promised.
                                          -    -
                                                                                           -      -   -

      (a) Supportingfacts(Donotargueorcitelaw.Juststatethespecificfactsthatsupportyourclairnl:    .
                                                                                                              --
        Petitioner was told if he pled guilty, he would receive    years but once
   he pled guilty, he received    years rather than    years that he was ,told he
   would receive.
Case 1:19-cv-24050-DPG Document 1 Entered on FLSD Docket 10/01/2019 Page 7 of 15

AO 243(R:v.01/15)                                                                             Page8




        (b)DirectAppealofGroundTllree:
           (1) lfyouappealedfrom thejudgmentofconviction,didyouraisethisissue?
                       Yes   .      No       .
                    lfyou did notraisethisissueinyourdirectappeal.explain why:
                                                          N/A

        (c) Post-conviction Preceedings:
            (1) Didyouraisethisissueinanypost-convictionmotion,petition,orapplication?
                       Yes   ,
                             '      No X
            (2) IfyouanswertoQuestion(c)(1)is$tYes,''staterN/A
            Typeofmotionorpetition:                    sjx                                     '
            Name and location ofthecourtwherethe motion orpetition wmsfiled:
                                                          N/A                                      -
            Docketorcasenumber(ifyouknow):                sjx
            Dateofthecourt'sdecision:                     s(x
            Result(attach acopv ofthecourt'sopinion ororder.ifavailable):                      '
                                                          N/A

            (3) Didyoureceiveahearingonyourmotion,petition,orapplication?
                       Yes    .     No X -



            (4) Didyouappealfrom thedenialofyourmotion,petition,orapplication?
                   Yes ..      No Z-
                IfyouranswertoQuestion(c)(4)is$çYes,''didyouraisetheissueintheappeal?
                   Yes-..      No -.
                                   X.


            (6) lfyouranswertoQuestion(c)(4)isççYes,''state:N/A
            Nnmeand location ofthecourtwheretheaxmealwasfiled:
                                                          N/A                            --
            Docketorcasenumber(ifyouknow):                s;x
            Dateofthecourt'sdecision:                     s(x
                                                           .        .                          .
            Result(attachacopyofthecourt'sopinionorordersifavailable):
                                                          N/A
Case 1:19-cv-24050-DPG Document 1 Entered on FLSD Docket 10/01/2019 Page 8 of 15

AO 243(Rev.01/15)                                                                                      Pagt9

             (7) IfyouranswertoQuestion(c)(4)orQuestion (c)(5)isç$No,''explainwhy youdidnotappealorraisethis
             issue:
                                                       N/A




 GROUND FOUR : counsel was ineffective for not challenging Petitioner's U.StS,G.                         -



    Enhancements .
     - - -                                                                                   -   -


        (a) Supportingfacts(Donotargueorcitelaw.Juststatethespecificfactsthatsupportyourclaim.):
             Counsel was ineffective for not challenging Petitioner's U.S.S.G. enhance-
    ments .




         (b) DirectAppealofGround Four:
             (1) Ifyouappealedfrom thejudgmentofconviction,didyouraisethisissue?
                      Yes        No X
             (2) lfyoudidnotraisethisissueinyourdirectappeal,explainwhy:
                                                       N/A
         (c) Post-conviction Proceedings:                                                               '
             (1) Didyouraisethisissueinanypost-convictionmotion,petition,orapplication?
                      Yes        No Kj

             (2) IfyouanswertoQuestion(c)(1)istEYes,''state:N/A
             Typeofmotionorpetition:                    s/x
             Name andlocationofthecourtwherethemotion orpetitionwasfiled:
                                                       N/A
             Docketorcasenumber(ifyouknow):            s(x
             Dateofthecourt'sdecision:                syx                                               .
             Result(attachacopyofthecourt'sopinionororder,ifavailable):
                                                       s/h
Case 1:19-cv-24050-DPG Document 1 Entered on FLSD Docket 10/01/2019 Page 9 of 15




         GROUND FIVE : Petitioner spent many years of his life in prison
   unconstitu tionally based on Fifth and Sixth Amendment Righ ts v iol-

   ations for a notice of direct appeal. Strickland v . Washington ,

   466 U.S. 668-687 (1984); Cronic v. United Statesy 466 U.S. 648 (1984);
   Class v. United States, 138 S.Ct. 798 (2018)9 Hill v. Lockhart, 474
   U.S. 42-52 (1985)9 Lee v. United States,            S.Ct. 1958 (2018);
   Padilla v. Kentucky,         S.Ct. 1473-1476 (2010). Petitioner
   requests       of his appeal righ ts and permission for a Notice of
   Appeal and counsel to pursue that direct appeal and Notice of Appeal .




                                       9a
Case 1:19-cv-24050-DPG Document 1 Entered on FLSD Docket 10/01/2019 Page 10 of 15


          Th is looks like this                                                ùu
                                                                                xvcu) Fo-
                                                                                        ïvçc.
                                                                                            k               /f'
                                                                                                              )t'
                                                                                                                v,4t
          Xbi: l0
                o0
                 iks like this                                                                      p-a.
                                                                                                       h
                                                                                                       ,t
                                                                                                        v.
                                                                                                         r.110
  THis
  lty'jS
          ahios Tlnis                             P itch
                                                                                    ,
                                                                                    /.
                                                                                     'hv %'
                                                                                      .   t/Aft (zoo'
                                                                                                    7-1511.
               l.s
  this is                            Thjs s.s j.t-)
                                              .
      .
      a.s                            Tilis is 4+
                                              i.o .

  this tltisd
  this tltjs           .

  tyhis
  ,
  Th
   l
   17i1*.
        ! 4-> 11t
                g r'.ttçnhl.
       s i'
          s'12 f)itch.
          '
      c; is 15 pit.
                  cln. It lœ ks la7ke ' .
  Tl15s 5.s j0          T.r1isd IJs() d t.o
  n-l)5s j s 1c)
  Aga: in y tlnis is       pitch .
          t-ll.laLqes g,1
                        .lvs are lame
                lr:t. i s n f
            1'.:'
                .           .7t true !
                                 .



 th:1
    7.
     r- '
        t
        -s. 1
            ..
             C;
          ..
          p:)
          t
                1.y
                .
            !.t-1
                @'- t.'
                        .t.<.v
                       c-.   '.
                                                        12 12 12 12 12
                      t.     .
                             -
                             1r3 '1
                                  '1t
                                    n/
                                                        10 10 10 1 O10
                                                        12 12 12 12 1212
                                                        this is not 12


                                     r-exn ttan te n
                                     '
                                     L(:?,p5 tteen
                                     . ..
                                         '.         t(e
                                                 IR t !j
                                                       jl
                                     Ar' '
                                         f ten pitch?

                                     any h e1p              his ground works ...hhhrrmm?        t!'
                                                                                                  tJ
                                                                                                   -n '
                                                                                                      .
                                                                                                      c'T
Case 1:19-cv-24050-DPG Document 1 Entered on FLSD Docket 10/01/2019 Page 11 of 15

 A0 243(Rev.01/15)                                                                                                  Pagel0
             (3) Didyoureceiveahearingonyourmotion,petition,orapplication?
                        Yes       .       No X-
             (4) Didyouappealfrom thedenialofyourmotion,petition,orapplication?
                       Yes    -       .   No   -   K-
                     IfyouranswertoQuestion(c)(4)is'$Yes,''didyouraisetheissueintheappeal?
                       Yes                No X     .



             (6) IfyouranswertoQuestion(c)(4)is$$Yes,''state:s/h
            Name and location ofthecourtwheretheappealwasfiled:
                                                               N/A                                     - -            -

            Doçketorcasenumber(ifyouknow):                     s(x                                           ....         .


            Dateofthecourt'sdecision:                          sjx
            Result(attachacopyofthecourt'sopinionororder,ifavailable):

                                                               N/A
            (7) IfyouranswertoQuestion(c)(4)orQuestion(c)(5)isdçNo,''explainwhyyoudidnotappealorraisethis
            issue:

                                                               N/A




        lsthereany ground in thismotion thatyou have notpreviously presented in some federalcourt? Ifso, which
        groundorgroundshavenotbeen presented,andstateyourreu onsfornotpresenting them :


                                                               N/A




  l4. Doyouhaveanymotion,petition,orappealnow oendinc(filedand notdecidedyet)inanycourtforthe
        you arechallenging?        Yes            No y -   .


        IfççYes,''statethename and location ofthecourt,the docketorcasenumber,thetype ofproceeding,and the
        issuesraised.
Case 1:19-cv-24050-DPG Document 1 Entered on FLSD Docket 10/01/2019 Page 12 of 15

 AO 243(Rev.()l/15)                                                                                     Pagt11
  15. Give thenameand address,ifknown,ofeach attorney whorepresented you inthefollowing stagesofthe
                                                                           .
      you arechallenging:
         (a) Atthepreliminaryhearing:
                                                        slh
         (b) Atthearraignmentandplea:
                             -                          N/A                                   -
         (c) Atthetrial:
                                                        N/A                                               .
         (d) Atsentencing:
                                                        N/A
         (e) Onappeal:
                                                        N/A                                                -
         (9 In anypost-convictionproceedina:
                                                        N/A
         (g)Onappealfrom anyrulingagainstyouinapost-conviction proceeding:
                                                        N/A

   l6. W ereyou sentenced on more thanonecourtofan indictment,oron morethan one indictm ent,in thesame cduft
       and atthesametime?            Yes   .     No X .

   17. DoyouhaveanyfuturesentencetoserveaRer ou completethesentenceforthejudgmentthatyouare
         challenging?            Yes           No )('
         (a) Ifso,givenameandlocationofcourtthatimposedtheothersentenceyouwillserveinthefuture:
                                                        slh

         (b)Givethedatetheothersentencewmsimposed: N/A
         (c) Givethelengthoftheothersentence:      s/x
         (d) HaveyOufled,OrdoyouPlantofile,anymotion,petition,orâpplicationthatchallengesthejudgmentor
         sentencetobeserved inthefuture?         Yes    j     No    '


   18. TIMELINESSOFMOTION:Ifyourjudgmentofconvictionbecamefinaloveroneyearago,(oumustexplain
         whytheone-yearstatuteoflimitationsascontainedin28U.S.C.j2255doesnotbaryourmotlon.:
Case 1:19-cv-24050-DPG Document 1 Entered on FLSD Docket 10/01/2019 Page 13 of 15

 AO243(Rev.01/15)                                                                                             Page12




    *TheAntiterrorism andEffectiveDeathPenaltyActofl996CCAEDPA'')ascontainedin28U S.C.92255, .

    paragraph6,providesinyartthat:
       A one-yearperiod ofllmitation shallapply to amotion underthissection. The Iimitation period shallrun
       from the latestof-
           (1) thedateonwhichthejudgmentofconvictionbecamefinal;
           (2) thedateonwhichtheimpedimenttomakingamotion createdbygovemmentalaction invi
                                                                                        olation of
           theConstitution orlawsoftheUnited Statesisremoved, ifthemovantwasprevented from m aking such a
           motion by such govem mentalaction;                                                             '
           (3) thedateonwhichthtriglltassertedwasinitially recognizedbytheSupremeCourt,iflbatrightbas
           been newly recognized by theSupremeCourtand maderetroactively applicableto caseson collateral
           review;or
           (4) thedateonwhichthefactssupportingtheclaim orclaimspresentedcouldhavebeen discovered
           through theexerciseofduediligence.
Case 1:19-cv-24050-DPG Document 1 Entered on FLSD Docket 10/01/2019 Page 14 of 15

 A0 243(Rev.01/15)                                                                                                      Pagel3
 Therefore.m ovantasksthattheCourtarantthefollowinzrelief:



 orany otherreliefto which movantmay beentitled. petitioner requests remand of his
   unconstitutional search and seizure , and improper g:uitdetline enhancements.

                                                                                            J
                                                                  .             <''   Z#

                                                               si atureof tto                    (ifany)       '


 Ideclare(orcertify,verify,orstate)underpenaltyofperjurythattheforegoingistrueandcorrectandthatthisMotion
 under28U.S.C.j2255wasplacedintheprisonmailingsystem on             10/15/19                             .
                                                                            (month,date,year)


 Executed(signed)on 10/15/19                                   (date)
    Hail Box Rule
    487 U.S. 266 (1988)
    Lack v . Houston .
                                                                          (.    p!         ,/              .        .

                                                                                      wz
                                                                                       .                (;-    z,       ,
                                                                               ,-     .,
                                                                      -   C.           2a-.       .'à     '
    28 U .S .C . Section 1746                                  si atureofM ovant
                                                                                           j'
                                                                                           %..


 Ifthe person signing isnotm ovant,staterelationship to m ovantand explain why movantisnotsigning thismotion.
Case 1:19-cv-24050-DPG Document 1 Entered on FLSD Docket 10/01/2019 Page 15 of 15
                 ' .
                                                 <


                                                 X                   :
                                                 ul                 N
                                                 L.L1. '                  / ./
                                                                    'W w
            m
                              ,
                                                 X3
                                                 C                             M
                                                                               oeû*q
                                                                                   $
            A                                    L1-                   :             v
                                                                    ' '.
                                  k
                                      ..
                                                           .a
                                                                 xx                  p)
                              .                             .
                                                              k<
                                                               ..<e .
                                                                   ..
                                                                  .g             ;    $
                ?t..
                 ..                        y     .zz,
                                                    h          .                      t
                                                                                      j
                  )                            tt
                                                ..r
                                                  zl
                                                  zj
                                                  '
                                                    .p'e ,
                                                   .e '.%
                                                                                      ,  /w
                                                                                         'IT
                                                                                           .
                                                                                           '
                                                  tJe t
                                                 'x                                          ' ra
                                                      A
                                                'k.
                                                  w                                           (1
                                                                                               .
                                                 X                                            .
            2                                    (D                                           L1
            a                                    u-                        .                  (y'
                                                          F'                                  UI
                                                                                               -

                                                 I,rl.f.'u
                .e.2..                     . ..& %. ...                              .        <
                                                                                              tort
                                                 -.            w                              -)
                                                 gy                                           w
                                                  xM                                          UJ
                                                 uu ''                                         >
                                  .              (Z:                                          ua
           Q
           &                                                                                  cf
                                                 u-C2
                                                  . 2
                                                                                              m
                                                                                              w
                                                                                              t
                          .                                           .                       LL



                                                                                                               X1
                                                                                                               *rj
                                                                                                               V1
                                                                                                               O

                                                                                                         o >
                                                                                                          Q O
                                                                                                          D
                                                                                                         U O
                                                                                                            .r4
                                                                                                             p ?
                                                                                                          O O D
                                                                                                         *r4 K r
                                                                                                          Q kn
                                                                                                             A* >
                                                                                                          o
                                                                                                          U)     <
                                                                                                         .r#
                                                                                                     4p
                                                                                                        c      i.Ac)
                                                                                                      2 (r .1c) E
                                                                                                      D         (t eq
                                                                                                                   m4
                                                                                                        q) u rdeq
                                                                                                     to7=
                                                                                                        %Do k (n
                                                                                                     twlw(z)
                                                                                                             (z) .
                                                                                                                 1=
                                                                                                                 o ;=
                                                                                                      o       q) p
                                                                                                     N = r o -
                                                                                                      p ql o = ',d
                                                                                                      ql'o          E
                          !                                                                               - $< c (t
                                                                                                     - .r o (Z7 rd
                                                                                                     (
                                                                                                      )D twl.d'k:
                         Ct                                                                          .


                         Y
                     t.
                     E
           A
           C
            I Q
           Cr
           Lqn r
               O
           X be
           Q
           - O md
           21* (D (N
                Q un
             $C Q   (Y3
             o O rq (n
            42 Q)C9
            # 0:
           œ l
             p A                           n
           -(u=*# j
                  r
           Rc:f;
               ra * q)
            t) ..c -
           kdQ ol8
